VANCLIEF, C.
The plaintiff, as a constable, charged the defendant fees for services in criminal cases, amounting to $578.75, and presented to the board of supervisors his verified, itemized bill for this amount. The board allowed his claim to the extent of $384, but rejected it for the balance of $194.95, on the ground that the charge for the sum rejected was for “mileage in bringing various persons arrested by him from *488the place of arrest to the court from which the warrant of arrest was issued, or from the place of arrest to the county jail, in addition to mileage for going from the place where said process was issued to the place where the arrest was made; that is to say, .... claimed mileage for both going to arrest such persons, and for bringing' such persons before the magistrate or to prison from the place of arrest.” Plaintiff sued and recovered judgment for his entire demand. The defendant brings this appeal from the judgment on the judgment-roll.
The questions presented were decided adversely to appellant’s contention in Allen v. Napa County, 82 Cal. 187, 23 Pac. 43, following Cunningham v. San Joaquin County, 49 Cal. 323. I think the judgment should be affirmed.
We concur: Fitzgerald, C.; Belcher, C.
PER CURIAM.
For the reasons given in the foregoing opinion the judgment is affirmed.